                                                                                                    Exhibit
10.15

NEWFIELD EXPLORATION COMPANY
RESTRICTED STOCK AGREEMENT


 
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of February 4,
2009 (the “Date of Grant”) and is by and between Newfield Exploration
Company (the “Company”) and ___________________________ (“Employee”).
 
1.    Grant.
 
(a)    Restricted Shares.  Pursuant to the Newfield Exploration Company 2004
Omnibus Stock Plan (as amended from time to time, the “Plan”), ________ shares
of the Company’s common stock, par value $.01, will be issued in Employee’s name
subject to the Forfeiture Restrictions described in Section 2 below (the
“Restricted Shares”).
 
(b)    Plan Incorporated.  Employee acknowledges receipt of a copy of the Plan
and agrees that the Restricted Shares shall be subject to all of the terms and
provisions of the Plan (including any future amendments thereof), which terms
and provisions are incorporated herein for all purposes.  Capitalized terms used
but not defined in this Agreement shall have the meanings ascribed to such terms
in the Plan.
 
2.    Forfeiture Restrictions.  Employee hereby accepts the award of the
Restricted Shares and agrees with respect thereto as follows:
 
(a)    No Transfer.  Except as otherwise provided in Paragraph X of the Plan,
the Restricted Shares may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred or disposed of to the extent then subject
to Forfeiture Restrictions.  The prohibition against transfer and the obligation
to forfeit and surrender the Restricted Shares to the Company as provided in
this Section 2 are herein referred to as “Forfeiture Restrictions.”  Forfeiture
Restrictions shall be binding upon and enforceable against any permitted
transferee of the Restricted Shares.
 
(b)    Termination of Employment.  If, prior to the fourth year anniversary of
the Date of Grant, Employee’s employment with the Company is terminated for any
reason (including as described in the last sentence of Paragraph XII(b) of
the Plan) other than a separation from service by reason of (i) death or
Disability (as defined below) of Employee or (ii) Employee’s Qualified
Retirement (as defined below), Employee shall, for no consideration, forfeit to
the Company all Restricted Shares to the extent then subject to Forfeiture
Restrictions.
 
(c)    Death or Disability. If not previously forfeited, Forfeiture Restrictions
with respect to the Restricted Shares shall lapse upon a separation from service
by reason of Employee’s death or Disability.
 
(d)    Qualified Retirement. If Employee’s employment is terminated by reason of
Employee’s Qualified Retirement, if not previously forfeited, Forfeiture
Restrictions shall lapse with respect to the Pro Rata Shares, if any, and
Employee shall, for no consideration, forfeit to the Company all Restricted
Shares to the extent thereafter still subject to Forfeiture Restrictions.
 

--------------------------------------------------------------------------------


(e)    Continuous Employment.  If not previously forfeited, Forfeiture
Restrictions with respect to the Restricted Shares shall lapse on the indicated
anniversary of the Date of Grant (each, an “Anniversary Date”) in accordance
with the following schedule:
 
Annual Anniversary of Date of Grant
Percentage of Restricted
Shares Subject to Forfeiture Restrictions as
to which Forfeiture Restrictions Lapse
Second
33 1/3%                                                              
Third
50%                                                              
  Fourth
100%                                                             



3.    Definitions.  The following terms shall have the indicated meanings:
 
(a)    “Disability” has the meaning set forth in Section 409A(a)(2)(A)(ii) of
the Code.
 
(b)    “Pro Rata Shares” means, as of the date of Employee’s Qualified
Retirement (the “Retirement Date”), the number of Restricted Shares, if any,
equal to the product of (i) the number of Restricted Shares with respect to
which Forfeiture Restrictions will lapse on the next Anniversary Date following
the Retirement Date multiplied by (ii) the result of (A) the number of days, if
any, that have elapsed (excluding the Retirement Date) since the most recent
Anniversary Date divided by (B) 365.
 
(c)    “Qualified Retirement” means Employee (i) either is (A) at least age 60
and signs a non-compete agreement (the form of which is attached hereto as
Exhibit A) that is effective until reaching age 62 or (B) is at least age 62,
(ii) has at least 10 years of Qualified Service and (iii) provides the Requisite
Notice.
 
(d)    “Qualified Service” means (i) Employee’s continuous employment with (A)
the Company or (B) a subsidiary of the Company during the time that such
subsidiary is, directly or indirectly, a wholly owned subsidiary of the Company
plus (b) any additional service credit granted to Employee (or a group of
employees of which Employee is a member) by the Board.
 
(e)    “Requisite Notice” means (a) if employee is an officer of the Company, at
least six months prior written notice to the Board or (b) otherwise, at least
three months prior written notice to the chief executive officer of the Company.
 
4.    Certificates.  Restricted Shares shall remain in the custody of the
Company or its depository for safekeeping until Forfeiture Restrictions lapse or
forfeiture occurs pursuant to the terms of the Plan and this Agreement. Subject
to the provisions of Paragraph XII(c) of the Plan, upon the lapse of Forfeiture
Restrictions without forfeiture, the Company will cause the shares to be issued
in the name of Employee without any legend with respect to the Forfeiture
Restrictions.
2

--------------------------------------------------------------------------------


 
5.    Community Interest Of Spouse.  The community interest, if any, of any
spouse of Employee in any of the Restricted Shares shall be subject to all of
the terms, conditions and restrictions of this Agreement and the Plan, and shall
be forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Employee’s interest in such Restricted Shares to be so
forfeited and surrendered pursuant to this Agreement.
 
6.    Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
 
7.    Entire Agreement.  This Agreement and the Plan constitute the entire
agreement of the parties hereto with regard to the subject matter hereof, and
contain all the covenants and agreements between the parties with respect to the
Restricted Shares.  Without limiting the scope of the preceding sentence, all
prior understandings and agreements, if any, among the parties hereto relating
to the subject matter hereof are hereby null and void and of no further force
and effect.
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Employee has executed this Agreement, all as of the
date first above written.
 


 
            NEWFIELD EXPLORATION COMPANY






            By:                                                                
            Name:
            Title:




            EMPLOYEE




            [Employee]

 
4 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NON-COMPETE AGREEMENT
 
THIS NON-COMPETE AGREEMENT (this “Agreement”) is dated as of [date of Qualified
Retirement] and is by and between Newfield Exploration Company, a Delaware
corporation (the “Company”) and ________________, a retiring employee of the
Company (“Retiring Employee”).
 
R E C I T A L S:
 
WHEREAS, Retiring Employee has been granted the awards set forth on Annex A
hereto (the “Awards”) by the Company;
 
WHEREAS, pursuant to the terms of the agreements governing the Awards (the
“Award Agreements”), Retiring Employee is entitled to certain benefits (the
“Retirement Benefits”) if Retiring Employee’s termination of employment with the
Company is by reason of a “Qualified Retirement” (as defined in each of the
Award Agreements); and
 
WHEREAS, it is a condition to Retiring Employee being entitled to the Retirement
Benefits that Retiring Employee enter into a Non-Compete Agreement substantially
in the form of this Agreement;
 
NOW, THEREFORE, in consideration of the premises, the Retirement Benefits to be
provided to Retiring Employee and the other covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
    1.           Definitions; Rules of Construction.
 
(a)           Definitions.  The following capitalized terms shall have the
meaning given to it below:
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person and, if
such specified Person is a natural person, the immediate family members of such
specified Person.  “Control” (including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, as trustee or executor, as general
partner or manager, by contract or otherwise, including the ownership, directly
or indirectly, of securities having the power to elect a majority of the board
of directors or similar body governing the affairs of such Person.
A-1

--------------------------------------------------------------------------------


 
“Competing Business” means any business involved in the acquisition or
development of, or exploration for, crude oil or natural gas or any rights in or
with respect crude oil or natural gas within the Covered Area.
 
“Covered Area” means (a) the United States of America and (b) any foreign
jurisdiction (i) in which the Company is operating or (ii) with respect to which
the Company is actively considering for operations, in the case of clause (b)
only, as of the date hereof.
 
“Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.
 
“Term” means the period from the date hereof and the date on which Retiring
Employee reaches 62 years of age.
 
(b)           Rules of Construction.  For purposes of this Agreement (i) unless
the context otherwise requires, (A) “or” is not exclusive; (B) words applicable
to one gender shall be construed to apply to each gender; (C) the terms
“hereof,” “herein,” “hereby,” “hereto” and derivative or similar words refer to
this entire Agreement and (D) the term “Section” refers to the specified Section
of this Agreement, (ii) the Section and other headings and titles contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement, (iii) a reference to any Person
includes such Person’s successors and assigns.
 
    2.           Non-Compete. During the Term, Retiring Employee covenants and
agrees with the Company that Retiring Employee shall not, directly or
indirectly, individually, through an Affiliate or otherwise (including as an
officer, director, employee or consultant) own an interest or engage in,
participate with or provide any financial or other support, assistance or advice
to any Competing Business; provided, however, that Retiring Employee may (i)
when taken together with the ownership, directly or indirectly, of all of his
Affiliates, own, solely as an investment, up to 5% of any class of securities of
any Person if such securities are listed on any national securities exchange or
traded on the Nasdaq Stock Market so long as Retiring Employee is not a
director, officer, employee of, or analogously employed or engaged by, such
Person or any of such Person’s Affiliates or (ii) own securities issued by the
Company.

    3.        Specific Performance; Injunctive Relief. Retiring Employee
specifically acknowledges and agrees that the Company, in proving the Retirement
Benefits, has relied on the agreements and covenants of Retiring Employee
contained in this Agreement and that the terms of this Agreement are reasonable
and necessary for the protection of the Company.  Retiring Employee specifically
acknowledges and agrees that any breach or threatened breach by Retiring
Employee of his or her agreements and covenants contained herein would cause the
Company irreparable harm not compensable solely in damages.  Retiring Employee
further acknowledges and agrees that it is essential to the effective
enforcement of this Agreement that Company be entitled to the remedies of
specific performance, injunctive relief and similar remedies and Retiring
Employee agrees to the granting of any such remedies upon a breach or threatened
breach by Retiring Employee of any of the terms hereof.  The Company also shall
be entitled to pursue any other remedies (at law or in equity) available to it
for any breach or threatened breach of this Agreement, including the recovery of
money damages; provided, however, that in no event shall Retiring Employee be
liable for any damages hereunder in excess of 150% of the Retirement Benefits.
A-2

--------------------------------------------------------------------------------


 
    4.         Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
 
    5.         Amendment; Modification; Waiver.  No amendment or modification of
the terms or provisions of this Agreement shall be binding unless the same shall
be in writing and duly executed by the Company and Retiring Employee, except
that any of the terms or provisions of this Agreement may be waived in writing
at any time by the party that is entitled to the benefits of such waived terms
or provisions.  No single waiver of any of the provisions of this Agreement
shall be deemed to or shall constitute, absent an express statement otherwise, a
continuous waiver of such provision or a waiver of any other provision hereof
(whether or not similar).
 
    6.         Failure or Indulgence Not Waiver; Remedies Cumulative.  No
failure or delay on the part of any party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any covenant or agreement herein, nor shall any
single or partial exercise of any such right preclude other or further exercise
thereof or of any other right.  All rights and remedies existing under this
Agreement are cumulative with, and not exclusive of, any rights or remedies
otherwise available.
 
    7.         No Affect on Retiring Employee’s Obligations.  This Agreement
shall in no way affect any other duties or obligations Retiring Employee owes to
the Company by contract, law or otherwise.
 
    8.         Legal Fees.  If either party hereto institutes any legal
proceedings against the other for breach of any provision hereof, the losing
party shall be liable for the costs and expenses of the prevailing party,
including without limitation its reasonable attorneys’ fees.
 
    9.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
    10.         Governing Law; Consent to Jurisdiction. This Agreement shall be
construed in accordance with and governed by the laws of the State of Texas
applicable to agreements made and to be performed wholly within that
jurisdiction.
 


 
[Signature page follows.]
 

 
  A-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Retiring Employee has executed this Agreement, in each
case, as of the day and year first above written.
 




            NEWFIELD EXPLORATION COMPANY








            By:                                                                  
            Name:
            Title:






            RETIRING EMPLOYEE








            [Retiring Employee]
 
 
 
        









A-4